                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

HMV INDY I, LLC, a Delaware limited liability         )
company,                                              )
                                                      )
                        Plaintiff,                    )
                                                      )
           vs.                                        )      Case No. 1:19-cv-1148-JMS-TAB
                                                      )
HSB SPECIALTY INSURANCE COMPANY,                      )
a Connecticut company,                                )
                                                      )
                        Defendant.                    )

              DEFENDANT’S FED.R.CIV.P. 12(b)(6) MOTION TO DISMISS
        PLAINTIFF’S CAUSE OF ACTION FOR “BREACH OF THE DUTY OF GOOD
             FAITH AND FAIR DEALING” IN ITS AMENDED COMPLAINT

           COMES NOW Defendant, HSB Specialty Insurance Company (“HSB”), by and through

counsel, and hereby moves this Honorable Court, pursuant to Federal Rule of Civil Procedure

12(b)(6), to dismiss Plaintiff’s, HMV Indy, LLC’s (“Plaintiff”) Cause of Action for “Breach of the

Duty of Good Faith and Fair Dealing” in its Amended Complaint. In support of this Motion to

Dismiss, HSB states as follows:

           1.    Plaintiff commenced this lawsuit with the filing of its original Complaint in this

Federal District Court on March 21, 2019. See, Dkt. #1.

           2.    Less than twenty-one days after having filed and served its original Complaint,

Plaintiff amended as a matter of course pursuant to Fed.R.Civ.P. 15(a)(1), and it filed its Amended

Complaint on April 9, 2019. See, Dkt. #18.

           3.    HSB was thereafter served with Plaintiff's Amended Complaint, and HSB’s counsel

acknowledged same during a telephone call with one of Plaintiff’s attorneys of record on April 19,

2019. During this call, the parties, through counsel, also agreed to extend the deadline for HSB’s


{01694844- }
                                                  1
responsive pleading to May 10, 2019, and HSB subsequently filed a Notice of Initial Extension of

Time confirming same. See, Dkt. #21.

           4.   Plaintiff's Amended Complaint alleges three causes of action, but does not number

the causes of action asserted. See, Dkt. #18.

           5.   Plaintiff’s Amended Complaint does, however, title Plaintiff’s three causes of

action, and they are (in the order in which they appear in the pleading) as follows: “Breach of

Contract” (paragraphs 43-47), “Breach of the Duty of Good Faith and Fair Dealing” (paragraphs 48-

56), and “Claim for Declaratory Relief” (paragraphs 57-61). Id. at Page ID #98-100.

           6.   HSB is contemporaneously filing herewith its Answer and Affirmative Defenses to

Plaintiff’s Amended Complaint, including in particular its Answer and Affirmative Defenses to

Plaintiff’s first and third causes of action. See, Dkt. #25.

           7.   HSB is also filing the instant Motion to Dismiss, as well as the accompanying

Memorandum of Law in support of its Motion as and for its response to Plaintiff’s second cause of

action for “Breach of the Duty of Good Faith and Fair Dealing.” See, Dkt. #26 and #27.

           8.   As will be demonstrated in the accompanying Memorandum of Law in support of

HSB’s Motion to Dismiss, Plaintiff’s second cause of action for “Breach of the Duty of Good Faith

and Fair Dealing” fails to state a proper claim upon which relief may be granted and must be

dismissed pursuant to Fed.R.Civ. Proc. 12(b)(6).

           9.   As is plainly evident on the face of Plaintiff’s pleading, in particular by the

allegations in paragraphs 48 through 56 of Plaintiff’s Amended Complaint, Plaintiff’s second cause

of action for “Breach of the Duty of Good Faith and Fair Dealing” consists of mere threadbare

recitals of the elements of the cause of action asserted and rests exclusively upon impermissible




{01694844- }
                                                     2
conclusory accusations and/or mere legal conclusions, unbacked by any facts or factual allegations

whatsoever. (See, Dkt. # 18, Page ID #99-100.)

           10.   Accordingly, Plaintiff’s second cause of action for “Breach of the Duty of Good

Faith and Fair Dealing” in its Amended Complaint must be dismissed.

           WHEREFORE, for all of the foregoing reasons and those detailed in the accompanying

Memorandum of Law, Defendant, HSB Specialty Insurance Company, prays that this Honorable

Court grant this Motion to Dismiss and enter an Order pursuant to Fed.R.Civ.P. 12(b)(6)

dismissing with prejudice Plaintiff’s second cause of action for “Breach of the Duty of Good Faith

and Fair Dealing” in its Amended Complaint.

Dated: May 10, 2019                           Respectfully submitted,



                                              Laura S. Reed
                                              Laura S. Reed
                                              Indiana Atty. No. 11652-49
                                              RILEY BENNETT EGLOFF LLP
                                              141 East Washington Street, Fourth Floor
                                              Indianapolis, IN 46204
                                              (317) 636-8000
                                              (317) 636-8027 - fax
                                              lreed@rbelaw.com

                                                     -And-

                                              Edward W. Gleason
                                              Illinois Atty. No. 6204438
                                              SENAK KEEGAN GLEASON & SMITH, LTD.
                                              566 West Adams Street
                                              Suite 750
                                              Chicago, Illinois 60601
                                              (312) 214-1400
                                              (312) 214-1401 - fax
                                              egleason@skgsmlaw.com

                                              Attorneys for Defendant,
                                              HSB Specialty Insurance Company

{01694844- }
                                                 3
